i          i      i                                                               i      i       i




                                 MEMORANDUM OPINION

                                        No. 04-08-00380-CR

                                       Sandra J. BARRERA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 213470
                            Honorable Monica Guerrero, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: July 9, 2008

DISMISSED FOR WANT OF JURISDICTION

           In this appeal, the trial court imposed or suspended sentence on April 8, 2008. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed May 8, 2008.

TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal was due by

May 23, 2008. TEX. R. APP. P. 26.3. Appellant did not file her notice of appeal or her motion for

extension of time until May 30, 2008.
                                                                                     04-08-00380-CR

       On June 12, 2008, this court ordered appellant to show cause in writing why this appeal

should not be dismissed for want of jurisdiction. No response has been filed. Therefore, this appeal

is dismissed for want of jurisdiction.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-